         Case 5:19-cr-00105-OLG Document 40 Filed 10/24/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

USA                                             §
                                                §
vs.                                             §      NO: SA:19-CR-00105(1)-OLG
                                                §
(1) Christopher Salinas                         §


              ORDER SETTING BOND REVOCATION HEARING

          IT IS HEREBY ORDERED that the above entitled and numbered case is set for
03:00 PM, in Courtroom C, on the 4th Floor in the John H. Wood, Jr. United States
Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX on Wednesday,
October 30, 2019.

             IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, United
States Probation Office. Further, counsel for the defendant shall notify the defendant of this
setting. If the defendant is on bond, he/she shall be present.


           IT IS SO ORDERED this 24th day of October, 2019.




                                                    ______________________________
                                                    HENRY J. BEMPORAD
                                                    UNITED STATES MAGISTRATE JUDGE
               Case 5:19-cr-00105-OLG Document 40 Filed 10/24/19 Page 2 of 3




                       UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

USA                                             §
  Plaintiff,                                    §
vs.                                             §      Case Number:
                                                §      SA:19-CR-00105(1)-OLG
(1) Christopher Salinas                         §
  Defendant


          WAIVER OF BOND HEARING AND ORDER OF BOND REVOCATION


      I, (1) Christopher Salinas                      , the above-named defendant, having been
advised of the nature of allegations that have been made in a petition to revoke my bond release
and my right to have a hearing on the petition to revoke bond under 18 U.S.C. § 3148, do hereby
waive and give up my right to a hearing on the petition to revoke my bond and agree to detention
pending the conclusion of proceedings before the District Judge.




Defendant                                                          Date


Counsel for Defendant                                              Date



       Accordingly, it is hereby ordered that: defendant's pretrial bond release is REVOKED;
defendant shall be detained without bond or other conditions of release; and defendant is
committed to custody of the U.S. Marshal or his designated representative for confinement
pending his designation by the Bureau of Prisons. 18 U.S.C. § 3148. While in the custody of the
U.S. Marshal, defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel. On Order of a Court of the United States or on request of an attorney for the
Government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a Court proceeding.
         Case 5:19-cr-00105-OLG Document 40 Filed 10/24/19 Page 3 of 3



      A person ordered detained by a Magistrate Judge may file with the Court having original
jurisdiction over the offense with which Defendant is charged, a motion for revocation or
amendment of the Order. The Court shall determine said motion for revocation or amendment
promptly. 18 U.S.C. § 3145.


      IT IS SO ORDERED.


      SIGNED and ENTERED this _______ day of ____________, 2019.




                                               HENRY J. BEMPORAD
                                               UNITED STATES MAGISTRATE JUDGE
